EXHIBIT 10.2

AMENDED AND RESTATED

CHANGE-IN-CONTROL EXECUTIVE SEVERANCE AGREEMENT

 

This Amended and Restated Change-in-Control Severance Agreement (this
(“Agreement”), executed as of [_________________] and dated effective as of
[________________], is between Panhandle Oil and Gas Inc., an Oklahoma
corporation (the “Company”), and  [________________] (the “Executive”).

 

Statement of Purpose

 

The Company desires, for its continued success, to have the benefit of services
of experienced management personnel like the Executive.  The Board of Directors
of the Company therefore believes that it is in the best interest of the Company
that, in the event of any prospective change in control of the Company, the
Executive be reasonably secure in his employment and position with the Company,
so that the Executive can exercise independent judgment as to the best interest
of the Company and its shareholders, without distraction by any personal
uncertainties or risks regarding the executive’s continued employment with the
Company created by the possibility of a change-in-control of the Company.  The
Board believes that this Agreement will create an environment that is best
suited to maximizing shareholder value and retaining executive loyalty and focus
when they are needed most and will further align the interests of Executive with
the interests of the Company’s shareholders.

 

Agreement

 

In consideration of the statements made in the Statement of Purpose and the
mutual agreements set forth below, the Company and the Executive agree as
follows:

 

1.Protection.  In order to protect Executive against the possible consequences
of a “Change-in-Control” of the Company (as defined in Section 2) and to induce
Executive to remain in the employ of the Company and in consideration of
Executive agreeing to remain in the employ of the Company subject to the terms
and conditions set forth below, this Agreement sets forth the severance benefits
which the Company agrees will be provided to Executive in the event his
employment with the Company is terminated on or subsequent to a
Change-in-Control of the Company under the circumstances described below.

 

2.Definitions.  For purposes of this Agreement, the following capitalized terms
shall have the following meanings:

 

(a)“Board” means the Board of Directors of the Company.

(b)“Cause” means:

 

1

 

--------------------------------------------------------------------------------

 

(i)the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company (other than a failure resulting from
incapacity due to physical or mental illness), within a reasonable period of
time after a written demand for substantial performance is delivered to the
Executive by the Board which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed the
Executive’s duties; or

 

(ii)the willful engaging by the Executive in illegal conduct, gross misconduct
or a clearly established violation of the Company’s written policies and
procedures, in each case, which is materially and demonstrably injurious to the
Company, monetarily or otherwise.  

 

For purposes of this paragraph (b), no act or failure to act, on the part of the
Executive, will be considered “willful” unless done, or omitted to be done, by
the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based on authority given pursuant to a resolution duly
adopted by the Board or based on the advice of counsel for the Company will be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.  

 

(c)“Change-in-Control” means the occurrence of any one or more of the following:

 

(i)any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the total voting power represented by the Company’s
then outstanding Voting Securities; or

 

(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director, whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board, or

 

(iii)the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation and such merger or consolidation of the
Company with such other corporation is consummated, other

 

--------------------------------------------------------------------------------

 

than a merger or consolidation that would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

 

(iv)the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.

 

(d)“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

(e)“Date of Termination” means (i) if Executive’s employment is terminated by
the Company for “Cause,” the date specified in the Notice of Termination, and
(ii) if Executive’s employment is terminated for any other reason, the date on
which a Notice of Termination is given.

 

(f)“Effective Date” means [________________].

 

(g)“Good Reason” shall include:  

 

(i)the assignment to Executive of any position which results, in the aggregate,
in a material reduction in Executive’s rank, authority, duties, status, or
responsibilities as an officer of the Company or Executive is assigned duties
and obligations inconsistent with his position with the Company;

 

(ii)Executive’s annual base salary is reduced below the higher of Executive’s
base salary in effect immediately before the Change-in-Control or Executive’s
base salary in effect at any time after the Change-in-Control;

 

(iii)Executive is removed from or denied participation in incentive plans,
benefit plans, or perquisites generally provided by the Company to other
executives with a comparable level of responsibility, title or stature;

 

(iv)a failure to provide (or a reduction in, if previously provided) incentive
compensation opportunities, benefits or perquisites that are provided other
executives with comparable responsibility, title or stature;

 

(v)the failure by the Company to continue to provide the Executive with benefits
similar in all material respects to those enjoyed by the Executive under any
Plan in which the Executive was participating at any time

 

--------------------------------------------------------------------------------

 

within three months before the Change-in-Control, the taking of action by the
Company which would directly or indirectly materially reduce any of such
benefits or deprive the Executive of any material fringe benefit enjoyed by the
Executive at any time three months before the Change-in-Control, or the failure
by the Company to provide the Executive with the number of paid vacation days to
which the Executive is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect at any
time within three months before the Change-in-Control.

 

(vi)the Company’s principal offices are moved to a location more than 25 highway
miles from its current location or Executive is required to be based anywhere
other than the Company’s principal executive offices;

 

(vii)the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement satisfactory in form and
substance to Executive;

 

(viii)any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying its requirements, and
for purposes of this Agreement, no such purported termination shall be
effective; or

 

(ix)any material breach of this Agreement by the Company not described in
paragraphs (i) through (viii) above.

 

(h)“Notice of Termination” means a written and dated notice which indicates the
Date of Termination (not earlier than the date on which the notice is provided),
and which indicates the specific termination provision in this Agreement relied
on and which sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated.  

 

(i)“Plan” means any bonus, incentive compensation, retirement, stock ownership
or purchase, pension, deferred compensation, or welfare benefits plan, policy,
practice, program or arrangement of (including any separate contract or
agreement with) the Company for its employees.

 

(j)“Voting Securities” means the Company’s Class A Common Stock, par value
$0.01666 per share, and any other securities of the Company that vote generally
in the election of directors.

 

3.Change-in-Control.  No benefits shall be payable hereunder unless there shall
have been a Change-in-Control of the Company, and Executive’s employment by the
Company shall have been terminated in accordance with Section 5 below.

 

--------------------------------------------------------------------------------

 

 

4.Rights Provided By Agreement.  This Agreement does not constitute a guarantee
of continued employment but instead provides for certain rights and benefits in
the event Executive’s employment with the Company terminates under the
circumstances provided herein.

 

 

5.

Termination Following Change-in-Control.  

 

(a)Severance Payment.  If, on the occurrence of a Change-in-Control or, within
two (2) years following the occurrence of a Change-in-Control, (i) Executive’s
employment with the Company is terminated by the Company other than for Cause or
Executive’s death, or (ii) Executive resigns for Good Reason, then the Company
shall pay to Executive as severance pay in a lump sum, in cash, on or before the
fifth day following the Date of Termination, an amount equal to two (2) times
the average of the compensation paid to Executive during the two (2) calendar
years preceding the Change-in-Control (or the annual average for any shorter
period, if applicable).  For this purpose, compensation shall include the sum of
Executive’s base salary, bonuses and contributions made by the Company to its
ESOP Plan on Executive’s behalf.  The bonus used in determining Executive’s
compensation shall not in any event be less than Executive’s targeted bonus for
the calendar year in which the Change-in-Control occurs (or if not yet
determined for that calendar year in which the Change-in-Control occurs, the
Executives’ targeted bonus for the preceding calendar year.  In addition, the
Company shall promptly reimburse Executive each month for all costs incurred by
Executive of purchasing COBRA continuing coverage (as described in Section 4980B
of the Code) for Executive and all of Executive’s dependents following
Executive’s Date of Termination for so long as Executive qualifies for such
continuing coverage.

 

(b)Notice of Termination.  Any termination of Executive’s employment by
Executive for Good Reason shall be communicated by Notice of Termination to the
Company.  Executive shall not be deemed to have been terminated for Cause unless
and until there shall have been delivered to him a copy of a Notice of
Termination from the Board, after reasonable notice to Executive and an
opportunity for Executive, together with his counsel, to be heard before the
Board, finding that, in the good faith opinion of the Board, Executive was
guilty of conduct set forth above in clauses (i) or (ii) in Section 5(a) and
specifying the particulars thereof in detail.

 

6.Term of Agreement.  This Agreement will continue in effect until the earlier
of:

 

(a)The termination or cessation of the Executive’s employment with the Company
before a Change-in-Control; or

 

 

--------------------------------------------------------------------------------

 

(b)The Company’s performance of all of its obligations, and the Executive’s
receipt of all of the payments and benefits to which he is entitled, under this
Agreement after a Change-in-Control.

 

7.[RESERVED]  

 

8.Mitigation.  Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Executive as the result of any other employment,
consulting relationship, or other business activity after the Date of
Termination.

 

9.No Set-Off.  The Company’s obligations under this Agreement are absolute and
unconditional, and not subject to any set-off, counterclaim, recoupment,
defense, or other right that the Company or any affiliate may have against the
Executive.

 

10.Tax Withholding.  The Company shall withhold from any payment or benefits
under this Agreement (whether or not otherwise acknowledged under this
Agreement) all federal, state, local, or other taxes as may be legally required
to be withheld.

 

11.Executive’s Legal Expenses.  The Company shall pay the Executive an amount
equal to the reasonable legal fees and other expenses incurred in good faith by
him in obtaining or retaining payments and benefits under this Agreement,
including all such fees and expenses (if any) in enforcing, in good faith, any
right or benefit provided by this Agreement or in connection with the contest or
defense of any tax audit or proceeding by the Internal Revenue Service to the
extent that Section 3999 of the Code is alleged or claimed to apply to any
payment or benefit provided under this Agreement.  The Company will be obligated
under the preceding sentence even if the Executive is not successful in any
enforcement claim or counterclaim by him, or in any such tax contest or defense,
so long as he acted in good faith.  The Company shall make any payment required
by this Section 11 within seven (7) days after written notice from the Executive
requesting payment and providing such evidence of the incurrence of those fees
and expenses as the Company may reasonably request.

 

12.Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
agreements with the Company or an of its affiliated companies.  Amounts which
are vested benefits or

 

--------------------------------------------------------------------------------

 

which the Executive is otherwise entitled to receive under any plan or program
of the Company or any of its affiliated companies at or subsequent to the Date
of Termination shall be payable in accordance with such plan or program.

 

13.Successors and Binding Effect.  

 

(a)Successor Must Assume Agreement.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle the Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive terminated employment for Good Reason
following a Change-in-Control of the Company, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date of termination of employment.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

(b)Binding Effect.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If the
Executive should die while any amount would still be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee or other designee or, if there is
no such designee, to the Executive’s estate.

 

14.Interest.  If any amounts due and payable hereunder to Executive are not paid
by the Company or its successor when due, the unpaid amount will bear interest
at the per annum rate equal to twelve percent (12%) (the provision for such
interest is not intended to alter, and shall not be construed as altering, the
Company’s obligation to pay, and the Executive’s right to receive, all payments
due hereunder in a timely manner).

 

15.Miscellaneous.

 

15.1Amendment of Agreement.  No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be

 

--------------------------------------------------------------------------------

 

binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.  Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

15.2Severability.  If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law.  Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void, or unenforceable.

15.3Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Oklahoma applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

15.4Notices.  All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written
document: (i) delivered in person, (ii)sent by facsimile (with a copy sent by
first class mail, postage prepaid), (iii) sent by nationally recognized
overnight courier service, or (iv) mailed by first class certified or registered
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated on
the signature pages of this Agreement or in writing by such party to the other
party.

Notices provided in accordance with this Section 15.4 shall be deemed to have
been delivered: (i) if personally delivered, upon delivery; (ii) if sent by
facsimile transmission, upon electronic confirmation by the sender when
received; (iii) if sent by overnight courier service, 24 hours after deposit
with that service; or (iv) if sent by certified or registered mail, return
receipt requested, 48 hours after deposit in the mail.

To Company:Panhandle Oil and Gas Inc.

5400 Grand Boulevard, Suite 300

Oklahoma City, OK  73112

Attention: Chief Executive Officer

Facsimile: 405.948.2038

 

and

 

--------------------------------------------------------------------------------

 

 

To Executive:

At Executive’s current home address on file.

15.5Specific Performance, Etc.  The parties recognize that if any provision of
this Agreement is violated by the Company, the Executive may be without an
adequate remedy at law.  Accordingly, in the event of any such violation, the
Executive shall be entitled, if the Executive so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Executive may elect to pursue.

15.6Counterparts.  This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement.  Only one such counterpart signed
by the party against whom enforceability is sought needs to be produced to
evidence the existence of this Agreement.

 

15.7Waiver and Amendment.  No term or condition of this Agreement shall be
deemed waived other than by a writing signed by the party against whom or which
enforcement of the waiver is sought.  Without limiting the generality of the
preceding sentence, a party’s failure to insist upon the other party’s strict
compliance with any provision of this Agreement or to assert any right that a
party may have under this Agreement shall not be deemed a waiver of that
provision or that right.  Any written waiver shall operate only as to the
specific term or condition waived under the specific circumstances and shall not
constitute a waiver of that term or condition for the future or a waiver of any
other term or condition.  No amendment or modification of this Agreement shall
be deemed effective unless stated in a writing signed by the parties hereto.

 

15.8Entire Agreement.  This Agreement, including the Statement of Purpose,
contains the parties’ entire agreement regarding the subject matter of this
Agreement and supersedes all prior agreements and understandings between them
regarding that subject matter.  The parties have made no agreements,
representations or warranties regarding the subject matter of this Agreement
that are not set forth in this Agreement.

 

15.9Headings.  All headings in this Agreement are for convenience only and are
not intended to affect the meaning of any provision hereof.

In Witness Whereof, the parties have executed and delivered this Agreement as of
the Effective Date.

 

“COMPANY”PANHANDLE OIL AND GAS INC.

 

 

By:

 

--------------------------------------------------------------------------------

 

Chad L. Stephens

Chief Executive Officer

 

 

“EXECUTIVE”

[________________]

 